DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered. 
Response to Amendment
Applicant amendment filed 05/26/2022 has been entered and is currently under consideration.  Claims 1-6 and 8-9, and 11-13 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP2013026474 of record with reference made to examiner provided machine translation) in view of Sato et al. (US 2012/0188536 of record) hereinafter Sato.
Regarding claim 1, Maruyama teaches:
An imprint apparatus that forms a pattern of an imprint material on a substrate with use of a mold, the imprint apparatus comprising:
a mold holding unit configured to hold the mold (mold chuck 7; [0009]);
a suction unit provided at the mold holding unit and configured to suction a gas in a space in which the mold and the substrate face each other (first exhaust unit; [0014]);
a detector configured to detect particles included in the gas suctioned by the suction unit (measuring device 105; [0015]); and
a control unit configured to perform error processing depending on a result of detection performed by the detector (controller 104; [0017]),
wherein the detector includes a particle counter configured to count a number of particles included in the gas suctioned by the suction unit ([0015]), and 
wherein the control unit controls the following:
executing processing to issue a warning in a case where it is determined that the number of particles measured by the particle counter is larger than a first numerical value ([0017]).
Maruyama does not teach executing processing to stop processing of forming the pattern of the imprint material on the substrate in a case where it is determined that the number of particles measured by the particle counter is larger than a second numerical value, which is larger than the first numerical value.
In the same field of endeavor, Sato teaches an imprint apparatus comprising a particle detection unit and a controller that controls operations of the imprint process based on the detection results from the detection unit for the motivation of preventing sandwiching of a foreign particle between the mold and the substrate (detection unit 50; controller 60; [0006, 0043-0048]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Maruyama to control operations of the imprint process as taught by Sato in order to prevent sandwiching of a foreign particle between the mold and the substrate.
Maruyama in view of Sato does not explicitly recite executing processing to stop processing of forming the pattern of the imprint material on the substrate in a case where it is determined that the number of particles measured by the particle counter is larger than a second numerical value, which is larger than the first numerical value.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 2, Maruyama in view of Sato teaches the apparatus of claim 1.
Maruyama further teaches wherein the suction unit includes a suction port provided to suction a gas in a space in which the mold and the substrate face each other, and wherein the suction port is located around the mold held by the mold holding unit (Fig 1: control valve 54D; [0014]).
Regarding claim 3, Maruyama in view of Sato teaches the apparatus of claim 2.
Maruyama further teaches wherein the suction port of the suction unit includes a plurality of suction ports located around the mold (Fig 1: control valve 54F; [0013-0014]).
Regarding claim 4, Maruyama in view of Sato teaches the apparatus of claim 2.
Maruyama further teaches an imprint material supply unit (applicator 10) configured to supply an uncured imprint material onto the substrate, wherein the suction port of the suction unit is located in such a way as to surround the mold with respect to a scanning direction in which the substrate performs scanning between a position of the imprint material supply unit and a position of the mold holding unit (Fig 1; [0009]).
Regarding claim 5, Maruyama in view of Sato teaches the apparatus of claim 1.
Maruyama further teaches an imprint material supply unit configured to supply an uncured imprint material onto the substrate (applicator 10)
Maruyama in view of Sato does not teach wherein a suction port of the suction unit is located between the imprint material supply unit and the mold holding unit.
However, Maruyama teaches a suction port of the suction unit is located below the imprint material supply unit and the mold holding unit.  Therefore, since Maruyama in view of Sato teaches all the components of the claim, the only distinction between Maruyama in view of Sato and the claimed invention is the arrangement of parts.
It would have been obvious to one of ordinary skill in the art to have rearranged the suction port, material supply unit, and mold holding unit in the claimed configuration since It has been broadly held that rearrangement of parts is obvious.  See MPEP 2144.04 (VI)(C).
Regarding claim 6, Maruyama in view of Sato teaches the apparatus of claim 1.
Maruyama further teaches a gas supply port located around the mold holding unit and configured to supply a gas with particles removed therefrom to a space in which the mold and the substrate face each other, wherein a suction port of the suction unit is located between the gas supply port and the mold holding unit (Fig 1: filter 13, supply path 50C; [0014]; the suction port is located between the supply port and mold holding unit in the flow diagram of the system).
Regarding claim 8, Maruyama in view of Sato teaches the apparatus of claim 1.
Maruyama further teaches wherein the error processing includes at least one of processing for issuing a warning and processing for stopping processing which forms a pattern on the substrate ([0017]).
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 9, Maruyama in view of Sato teaches the apparatus of claim 1.
Sato further teaches in a case where, as the result of detection performed by the detector, a result of detection of particles included in a gas for a unit time or a gas of a unit volume exceeds a previously set numerical value, the control unit stops an operation of the imprint apparatus ([0043-0048]).
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 13, Maruyama in view of Sato teaches the apparatus of claim 1.
Maruyama further teaches wherein the detector detects particles by type included in the gas suctioned by the suction unit and detects the numbers of particles corresponding to particle type and the control unit controls an operation of the imprint apparatus according to the numbers of particles ([0015, 0017]).
Sato further teaches wherein the detector detects sizes of particles, and the control unit controls an operation of the imprint apparatus according to the detected sizes and numbers of particles ([0043-0048]).
It would be apparent to one of ordinary skill in the art that Maruyama in view of Sato teaches wherein the detector detects sizes of particles of included in the gas suctioned by the suction unit and detects numbers of particles corresponding to the respective sizes of particles, and the control unit controls an operation of the imprint apparatus according to the detected sizes and numbers of particles.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 11, Maruyama teaches:
A molding apparatus that molds a composition on a substrate with use of a mold, the molding apparatus comprising:
a mold holding unit configured to hold the mold (mold chuck 7; [0009]);
a suction unit provided at the mold holding unit and configured to suction a gas in a space in which the mold and the substrate face each other (first exhaust unit; [0014]);
a detector configured to detect particles included in the gas suctioned by the suction unit (measuring device 105; [0015]); and
a control unit configured to perform processing depending on a result of detection performed by the detector (controller 104; [0017]),
wherein the detector includes a particle counter configured to count a number of particles included in the gas suctioned by the suction unit ([0015]), and 
wherein the control unit controls the following:
executing processing to issue a warning in a case where it is determined that the number of particles measured by the particle counter is larger than a first numerical value ([0017]).
Maruyama does not teach a control unit configured to perform processing for stopping a molding operation of the composition by the molding apparatus depending on a result of detection performed by the detector, and executing processing to stop processing of forming the pattern of the imprint material on the substrate in a case where it is determined that the number of particles measured by the particle counter is larger than a second numerical value, which is larger than the first numerical value.
In the same field of endeavor, Sato teaches an imprint apparatus comprising a particle detection unit and a controller that controls operations of the imprint process based on the detection results from the detection unit for the motivation of preventing sandwiching of a foreign particle between the mold and the substrate (detection unit 50; controller 60; [0006, 0043-0048]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Maruyama to control operations of the imprint process as taught by Sato in order to prevent sandwiching of a foreign particle between the mold and the substrate.
Maruyama in view of Sato does not explicitly recite executing processing to stop processing of forming the pattern of the imprint material on the substrate in a case where it is determined that the number of particles measured by the particle counter is larger than a second numerical value, which is larger than the first numerical value.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Allowable Subject Matter
Claim 12 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, Maruyama teaches:
A method for manufacturing an article, the method comprising:
forming, with use of an imprint apparatus that forms a pattern of an imprint material on a substrate with use of a mold, the pattern on the substrate ([0009, 0021]); and
performing processing on the substrate with the pattern formed thereon, the method manufacturing the article from the substrate with the processing performed thereon ([0017, 0021]),
wherein the imprint apparatus includes:
a mold holding unit configured to hold the mold (mold chuck 7; [0009]);
a suction unit provided at the mold holding unit and configured to suction a gas in a space in which the mold and the substrate face each other (first exhaust unit; [0014]);
a detector configured to detect particles included in the gas suctioned by the suction unit (measuring device 105; [0015]); and
a control unit configured to perform error processing depending on a result of detection performed by the detector (controller 104; [0017]),
the detector includes a particle counter configured to count a number of particles included in the gas suctioned by the suction unit ([0015]), and 
wherein the control unit controls the following:
executing processing to issue a warning in a case where it is determined that the number of particles measured by the particle counter is larger than a first numerical value ([0017]).
Maruyama does not teach executing processing to stop processing of forming the pattern of the imprint material on the substrate in a case where it is determined that the number of particles measured by the particle counter is larger than a second numerical value, which is larger than the first numerical value.
In the same field of endeavor, Sato teaches an imprint apparatus comprising a particle detection unit and a controller that controls operations of the imprint process based on the detection results from the detection unit for the motivation of preventing sandwiching of a foreign particle between the mold and the substrate (detection unit 50; controller 60; [0006, 0043-0048]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Maruyama to control operations of the imprint process as taught by Sato in order to prevent sandwiching of a foreign particle between the mold and the substrate.
Maruyama in view of Sato does not teach executing processing to stop processing of forming the pattern of the imprint material on the substrate in a case where it is determined that the number of particles measured by the particle counter is larger than a second numerical value, which is larger than the first numerical value.
The remaining prior art of record does not teach the above limitations.  Therefore claim 12 is allowed.
Response to Arguments
Applicant's arguments filed 05/126/2022 have been fully considered but they are not persuasive.
Applicant argues that Maruyama does not teach issuing a warning if the measured number of particles is larger than a first value.  However, Maruyama teaches that the controller performs operations if the concentration of particles exceeds a reference value ([0017]).  The performing of these operations of the imprint device can be considered a warning.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Since allowable subject matter has been indicated for claim 12, which recites the intended use of claims 1 and 11, the examiner suggests that the applicant amend claims 1 and 11 to include “wherein the control unit is further configured to execute processing to issue a warning in a case where it is determined that the number of particles measured by the particle counter is larger than a first numerical value, and execute processing to stop processing of forming the pattern of the imprint material on the substrate in a case where it is determined that the number of particles measured by the particle counter is larger than a second numerical value, which is larger than the first numerical value “.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           



                                               /TIMOTHY KENNEDY/                                               Primary Examiner, Art Unit 1743